        Case 1:15-cr-00536-PGG Document 1169 Filed 07/27/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                       July 27, 2021

BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

              Re:      United States v. Irfan Amanat
                       15 Cr. 536 (PGG)

Dear Judge Gardephe:

               The Government’s sentencing submission for defendant Irfan Amanat is currently
due on Friday, July 30, 2021. The AUSA primarily in charge of this submission recently had a
death in the family. The Government thus writes, with the consent of defense counsel, to request
that the Government be permitted to file its submission by Wednesday, August 4, 2021.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS
                                                       United States Attorney

                                            By:               /s/
                                                       Andrea M. Griswold
                                                       Joshua A. Naftalis
                                                       Daniel M. Tracer
                                                       Assistant United States Attorneys
                                                       (212) 637-2200

cc:    Defense counsel by CM/ECF
